FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LNS ENTERPRISES LLC, a limited           No. 20-16897
liability company; SONOMA ORAL
AND FACIAL SURGERY PLLC, a                  D.C. No.
professional limited liability           2:19-cv-05221-
company; PETER SPANGANBERG;                   SMB
LYNN SPANGANBERG,
                Plaintiffs-Appellants,
                                           OPINION
                  v.

CONTINENTAL MOTORS, INC., a
Delaware corporation; TEXTRON
AVIATION, INC., a Kansas
corporation,
             Defendants-Appellees,

                 and

COLUMBIA AIRCRAFT
MANUFACTURING CORPORATION;
CESSNA AIRCRAFT COMPANY;
CHANDLER AVIATION SERVICES,
INC.; VAN BORTEL AIRCRAFT, INC.;
SKYLANCER AVIATION LLC; LONE
MOUNTAIN AVIATION, INC.; FALCON
EXECUTIVE AVIATION, INC.;
PROFESSIONAL AIR; UNKNOWN
PARTIES,
                      Defendants.
2           LNS ENTERS V. CONTINENTAL MOTORS

        Appeal from the United States District Court
                 for the District of Arizona
        Susan M. Brnovich, District Judge, Presiding

          Argued and Submitted November 18, 2021
                     Phoenix, Arizona

                      Filed January 12, 2022

 Before: Ronald Lee Gilman, * Consuelo M. Callahan, and
            Daniel A. Bress, Circuit Judges.

                    Opinion by Judge Gilman


                           SUMMARY **


                      Personal Jurisdiction

    The panel affirmed the district court’s decision to
dismiss a civil action arising from a nonfatal airplane crash
for lack of personal jurisdiction and to deny plaintiffs’
request for jurisdictional discovery.

   Plaintiffs conceded that the Arizona district court lacked
general jurisdiction over two defendants, Continental
Motors, Inc., and Textron Aviation, Inc. Citing Ford Motor

    *
      The Honorable Ronald Lee Gilman, United States Circuit Judge
for the U.S. Court of Appeals for the Sixth Circuit, sitting by
designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
           LNS ENTERS V. CONTINENTAL MOTORS                    3

Co. v. Montana Eighth Judicial Dist. Court, 141 S. Ct. 1017
(2021), the panel held that plaintiffs also failed to establish a
prima facie case of specific jurisdiction over either defendant
because they did not demonstrate that defendants had
sufficient minimum contacts with Arizona that were related
to plaintiffs’ claims.

    The panel also held that the district court properly denied
plaintiffs’ request for jurisdictional discovery with regard to
defendants’ contacts with Arizona because the request
amounted to nothing more than a hunch that discovery might
reveal facts relevant to the jurisdictional analysis.


                         COUNSEL

Brian J. Lawler (argued), Pilot Law P.C., San Diego,
California; Robert K. Lewis, Amy M. Lewis, and
Christopher A. Treadway, Lewis & Lewis Trial Lawyers,
Phoenix, Arizona; for Plaintiffs-Appellants.

Laurie A. Salita (argued), Malvern, Pennsylvania; Will S.
Skinner, Woodland Hills, California; for Defendant-
Appellee Continental Motors, Inc.

Tracy H. Fowler (argued), Snell & Wilmer LLP, Salt Lake
City, Utah; Rachael Peters Pugel, Snell & Wilmer LLP,
Phoenix, Arizona; for Defendant-Appellee Textron
Aviation, Inc.
4         LNS ENTERS V. CONTINENTAL MOTORS

                         OPINION

GILMAN, Circuit Judge:

    This appeal involves claims against Defendants
Continental Motors, Inc. (Continental) and Textron
Aviation, Inc. (Textron) arising from a nonfatal airplane
crash. Plaintiffs—the pilot, his wife, and two companies
controlled by the couple—challenge the district court’s
decision to grant Continental’s and Textron’s motions to
dismiss for lack of personal jurisdiction and to deny
Plaintiffs’ request for jurisdictional discovery.

    At this point in the litigation, Plaintiffs have conceded
that Arizona does not have general jurisdiction over either
Defendant. Plaintiffs have also failed to establish a prima
facie case of specific jurisdiction over either Defendant
because Plaintiffs have not demonstrated that Defendants
had sufficient minimum contacts with Arizona that are
related to Plaintiffs’ claims. And Plaintiffs’ reasons for
seeking jurisdictional discovery with regard to Defendants’
contacts with Arizona were properly deemed insufficient
because the request amounted to nothing more than a hunch
that discovery might reveal facts relevant to the
jurisdictional analysis. We therefore AFFIRM the district
court’s decision to dismiss this case for lack of personal
jurisdiction and to deny the request for jurisdictional
discovery.

                    I. BACKGROUND

    Plaintiffs purchased what they describe as a “2006
Cessna Columbia” aircraft in 2016, equipped with a
Continental engine, from an unidentified individual. The
aircraft was used by Plaintiffs to fly within Arizona for work.
On July 31, 2017, Sonoma Oral and Facial Surgery’s
          LNS ENTERS V. CONTINENTAL MOTORS                    5

principal, Peter Spanganberg, was flying the plane when he
was forced to make an emergency crash landing during the
flight. As a result of the emergency landing, the aircraft
suffered significant structural damage and the complete loss
of its engine, but fortunately no one was killed in the crash.

    Plaintiffs allege that various actors were involved in the
manufacture and maintenance of the aircraft. The actors
relevant to this appeal are Continental and Textron.
Continental manufactured an engine in 2006 and shipped it
to Columbia Aircraft Manufacturing Corporation
(Columbia) in Oregon, where it was installed on the aircraft
in question. Also in 2006, Cessna Aircraft Company
(Cessna) acquired certain assets from Columbia, which was
the original manufacturer of the Plaintiffs’ aircraft. Cessna
did not assume Continental’s liabilities apart from the
express, written aircraft warranties still in effect at the time
of acquisition. In 2014, Cessna became a subsidiary of
Textron, and Cessna was fully merged into Textron in 2017.

    Plaintiffs filed the operative complaint in the Superior
Court of the State of Arizona for Maricopa County on July
30, 2019. Their claims included negligence, negligence per
se, strict products liability, and breach of warranty against
15 defendants. In the complaint, Plaintiffs alleged that
Continental designed, manufactured, and distributed the
engine, and that Continental was responsible for all parts and
components of the engine and for all recalls and repair orders
related thereto. Plaintiffs also alleged that Textron is the
parent company or holding company for Cessna Aircraft
Company, and that Cessna was engaged in the design,
manufacture, distribution, and testing of the aircraft. But
neither the aircraft nor its engine were manufactured, sold,
or serviced in Arizona by either Defendant.
6          LNS ENTERS V. CONTINENTAL MOTORS

    The case was removed to the United States District Court
for the District of Arizona on September 19, 2019. Four of
the 15 original defendants—including Continental and
Textron—moved to dismiss the complaint for lack of
personal jurisdiction. In connection with their motions to
dismiss, Continental attached a declaration and Textron
attached an affidavit from their respective corporate officers
identifying their connections (or lack thereof) to Arizona.
Plaintiffs opposed the motions and requested jurisdictional
discovery as to Defendants if the court found that there was
no personal jurisdiction.

    In June 2020, the district court granted the motions to
dismiss for lack of personal jurisdiction because Plaintiffs
had failed to show “that any of the moving Defendants are
meaningfully connected to Arizona in such a way that
renders them subject to this Court’s exercise of personal
jurisdiction.”    It also denied Plaintiffs’ request for
jurisdictional discovery “because Defendants ha[d] already
specifically rebutted Plaintiffs’ unsupported jurisdictional
allegations and arguments,” and Plaintiffs had requested
discovery “without providing any affidavit or evidence
substantiating their requests or describing with any precision
how such discovery would be helpful to the Court.” The
court concluded that the request was “akin to hunches that
personal jurisdiction might exist.”

    Plaintiffs initially appealed the orders relating to all four
of the defendants that had filed motions to dismiss, but
ultimately stipulated to the dismissal of the appeals as to
those other than Continental and Textron. We therefore limit
our consideration to these two remaining Defendants.
          LNS ENTERS V. CONTINENTAL MOTORS                    7

                       II. ANALYSIS

A. Standards of review

    We review a dismissal for lack of personal jurisdiction
de novo. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th
Cir. 2008). A district court’s decision to deny jurisdictional
discovery, in contrast, is reviewed under the abuse-of-
discretion standard. Data Disc, Inc. v. Sys. Tech. Assocs.,
Inc., 557 F.2d 1280, 1285 n.1 (9th Cir. 1977).

B. The jurisdictional facts before this court

    In reviewing a district court’s decision on a motion to
dismiss for lack of personal jurisdiction, “we take as true all
uncontroverted allegations in the complaint and resolve all
genuine disputes in the plaintiff’s favor.”              Glob.
Commodities Trading Grp., Inc. v. Beneficio de Arroz
Choloma, S.A., 972 F.3d 1101, 1106 (9th Cir. 2020). But we
cannot “assume the truth of allegations in a pleading which
are contradicted by affidavit.” Data Disc, 557 F.2d at 1284.
If both sides submit affidavits, then “[c]onflicts between the
parties over statements contained in affidavits must be
resolved in the plaintiff’s favor.” Boschetto, 539 F.3d at
1015 (citation omitted). Declarations and affidavits are
functional equivalents in this context. See 28 U.S.C. § 1746.

    The record before us is not comprised solely of
Plaintiffs’ complaint. Rather, Continental attached a
declaration to its motion to dismiss, and Textron attached an
affidavit to its motion to dismiss. The declaration and the
affidavit contravene allegations Plaintiffs made in the
complaint. If Plaintiffs had filed affidavits or declarations in
response, the district court and this court would have been
obligated to resolve conflicting statements in Plaintiffs’
favor. See Schwarzenegger v. Fred Martin Motor Co.,
8         LNS ENTERS V. CONTINENTAL MOTORS

374 F.3d 797, 800 (9th Cir. 2004). But Plaintiffs filed no
affidavits or declarations in response. The relevant
uncontroverted record, therefore, includes Defendants’
rebuttals to Plaintiffs’ allegations.

C. The current landscape of personal jurisdiction
   caselaw

    Bearing in mind the factual record that the parties have
established, we now turn to the primary question before us:
whether Arizona has specific jurisdiction over Continental
and Textron. Our analysis of this issue has been aided by
the Supreme Court’s recent decision in Ford Motor Co. v.
Montana Eighth Judicial District Court, 141 S. Ct. 1017
(2021), which is discussed in detail below.

    “Federal courts ordinarily follow state law in
determining the bounds of their jurisdiction over persons.”
Daimler AG v. Bauman, 571 U.S. 117, 125 (2014) (citing
Fed. R. Civ. P. 4(k)(1)(A)). Arizona exerts “personal
jurisdiction over a nonresident litigant to the maximum
extent allowed by the federal constitution.” A Uberti & C.
v. Leonardo, 892 P.2d 1354, 1358 (Ariz. 1995). The Due
Process Clause limits a state’s power to exercise control over
a nonresident defendant. Walden v. Fiore, 571 U.S. 277, 283
(2014). To protect a defendant’s liberty, due process
necessitates that a nonresident defendant have “certain
minimum contacts” with a forum state before that state can
exercise personal jurisdiction over that individual or entity.
Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The
forum state can exercise personal jurisdiction if the
defendant has sufficient contacts with the state “such that the
maintenance of the suit does not offend ‘traditional notions
of fair play and substantial justice.’” Walden, 571 U.S.
at 283 (quoting Int’l Shoe, 326 U.S. at 316).
          LNS ENTERS V. CONTINENTAL MOTORS                  9

    There are two types of jurisdiction—general and
specific. Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir.
2015). Each depends on the quantity and quality of contacts
that the defendant has with the state. A court has general
jurisdiction over a defendant only when the defendant’s
contacts with the forum state are so “continuous and
systematic as to render [them] essentially at home in the
forum State.” Daimler AG, 571 U.S. at 127 (citation and
internal quotation marks omitted). Claims based on general
jurisdiction “need not relate to the forum State or to the
defendant’s activity there; they may concern events and
conduct anywhere in the world.” Ford, 141 S. Ct. at 1024.
Plaintiffs have conceded that the district court here had no
general jurisdiction over Continental (a Delaware
corporation with its principal place of business in Alabama)
or Textron (a Kansas corporation with its principal place of
business in Kansas), so we need engage only in a specific-
jurisdiction analysis.

    In contrast to general jurisdiction, specific jurisdiction
covers defendants that are less intimately connected with a
state, but that have sufficient minimum contacts with the
state that are relevant to the lawsuit. Pebble Beach Co. v.
Caddy, 453 F.3d 1151, 1155 (9th Cir. 2006). This court uses
the following three-part test to analyze “whether a party’s
‘minimum contacts’ meet the due process standard for the
exercise of specific personal jurisdiction”:

       (1) The non-resident defendant must
       purposefully direct his activities or
       consummate some transaction with the forum
       or resident thereof; or perform some act by
       which he purposefully avails himself of the
       privilege of conducting activities in the
       forum, thereby invoking the benefits and
10        LNS ENTERS V. CONTINENTAL MOTORS

        protections of its laws; (2) the claim must be
        one which arises out of or relates to the
        defendant’s forum-related activities; and
        (3) the exercise of jurisdiction must comport
        with fair play and substantial justice, i.e. it
        must be reasonable.

In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d
716, 741–42 (9th Cir. 2013) (quoting Schwarzenegger v.
Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004)).
If the plaintiff establishes the first two prongs, “the burden
then shifts to the defendant to present a compelling case that
the exercise of jurisdiction would not be reasonable.” Axiom
Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068–69
(9th Cir. 2017) (internal quotation marks omitted) (quoting
Schwarzenegger, 374 F.3d at 802).

     All three prongs must be satisfied to assert personal
jurisdiction, but the first two prongs have a unique
relationship to one another. “[T]his court has stated that in
its consideration of the first two prongs, ‘[a] strong showing
on one axis will permit a lesser showing on the other.’” In
re W. States Wholesale Nat’l Gas Antitrust Litig., 715 F.3d
at 742 (quoting Yahoo! Inc. v. La Ligue Contre Le Racisme
Et L’Antisemitisme, 433 F.3d 1199, 1210 (9th Cir. 2006) (en
banc) (alteration in original)). Because of this unique
relationship, we provide a more thorough discussion of these
two prongs below.

     1. The first prong of specific jurisdiction: the
        defendant must purposefully avail itself of the
        forum state

   Regarding the first prong, a defendant’s availment must
be purposeful, “not random, isolated, or fortuitous.” Ford,
141 S. Ct. at 1025 (quoting Keeton v. Hustler Magazine, Inc.,
          LNS ENTERS V. CONTINENTAL MOTORS                 11

465 U.S. 770, 774 (1984) (internal quotation marks
omitted)). “In order for a court to have specific jurisdiction
over a defendant, ‘the defendant’s suit-related conduct must
create a substantial connection with the forum State.’”
Williams v. Yamaha Motor Co., 851 F.3d 1015, 1022–23
(9th Cir. 2017) (quoting Walden, 572 U.S. at 284). Placing
“a product into the stream of commerce”—even if the
defendant is aware “that the stream of commerce may or will
sweep the product into the forum state”—“does not convert
the mere act of placing the product into the stream of
commerce into an act” of purposeful availment. Holland
Am. Line Inc. v. Wartsila N. Am., Inc., 485 F.3d 450, 459
(9th Cir. 2007). Supreme Court jurisprudence instead
“requires ‘something more’ than the mere placement of a
product into a stream of commerce.” Id. (quoting Asahi
Metal Indus. Co. v. Superior Ct., 480 U.S. 102, 111 (1987)).

    Two cases help illustrate the range of what constitutes
“something more.” World-Wide Volkswagen Corp. v.
Woodson, 444 U.S. 286 (1980), sits at one end of the range
and represents a case completely lacking the “something
more” that would have allowed the forum state to assert
personal jurisdiction over two of the defendants. In World-
Wide Volkswagen, the plaintiffs purchased a new Audi from
Seaway Volkswagen, a car dealer in New York. The
plaintiffs then moved from New York to Arizona. While
driving through Oklahoma on their way to Arizona, another
car hit the plaintiffs’ Audi, and the Audi caught on fire. The
plaintiffs sued multiple parties, including Volkswagen’s
regional distributor—World-Wide Volkswagen Corp.
(World-Wide)—and the retail dealer that sold the plaintiffs
the vehicle—Seaway. These two defendants filed motions
to dismiss for a lack of personal jurisdiction.
12        LNS ENTERS V. CONTINENTAL MOTORS

    The Supreme Court noted that World-Wide was
incorporated and had its offices in New York, and that it
distributed vehicles and products to retail dealers in New
York, New Jersey, and Connecticut. Id. at 288–89.
Similarly, the Court noted that Seaway was incorporated in
New York and had its principal place of business there. Id.
at 289. The Court stated that both defendants were “fully
independent corporations whose relations with each other
and with Volkswagen and Audi [were] contractual only.” Id.
at 289. World-Wide and Seaway “carr[ied] on no activity
whatsoever in Oklahoma.” Id. at 295. They also did not
solicit business “through salespersons or through advertising
reasonably calculated to reach the State.” Id. The Court
found “a total absence of those affiliating circumstances that
are a necessary predicate to any exercise of state-court
jurisdiction,” thereby declining to subject World-Wide and
Seaway to Oklahoma’s jurisdiction due to the entities’ lack
of contacts with the state. Id. at 295.

    At the opposite end of the range is Ford Motor Co. v.
Montana Eighth Judicial District, 141 S. Ct. 1017 (2021),
presenting a case that involved “a veritable truckload of
contacts” between Ford Motor Company and the forum
states such that Ford conceded purposeful availment. Id. at
1031. In Ford, the Court considered the cases of two
plaintiffs concerning two different car accidents. One case
involved a plaintiff who was driving a Ford Explorer near
her home in Montana when she got into an accident. Id.
at 1023. The other case involved a plaintiff who was a
passenger in his friend’s Ford Crown Victoria when he got
into an accident in Minnesota. Id.

   Ford conceded that it had purposefully availed itself of
doing business in the forum states because “[b]y every
means imaginable—among them, billboards, TV and radio
          LNS ENTERS V. CONTINENTAL MOTORS                   13

spots, print ads, and direct mail—Ford urges Montanans and
Minnesotans to buy its vehicles, including . . . Explorers and
Crown Victorias.” Id. at 1028. The Court further noted that
Ford’s contacts with Montana and Minnesota extended well
beyond its targeted advertising. It pointed out that “Ford
cars—again including those two models—are available for
sale, whether new or used, throughout the States, at
36 dealerships in Montana and 84 in Minnesota”; that Ford
dealers in the two states “regularly maintain and repair Ford
cars”; and that Ford “distributes replacement parts to both its
own dealers and to independent auto shops in the two
States.” Id.

    To be sure, a defendant need not have Ford’s staggering
number of contacts with a state to have satisfied the
requirement that it purposefully availed itself of the privilege
of conducting activities within the forum state. The Supreme
Court provided additional examples of “something more” in
Asahi Metal Industry Co. v. Superior Court, 480 U.S. 102
(1987), which included “designing the product for the
market in the forum State, advertising in the forum State,
establishing channels for providing regular advice to
customers in the forum State, or marketing the product
through a distributor who has agreed to serve as the sales
agent in the forum State.” Id. at 112.

   2. The second prong of specific personal jurisdiction:
      the claim arises out of or relates to the defendant’s
      forum-related activities

    The second prong of the personal-jurisdiction analysis
mandates that the plaintiff’s claims “arise out of or relate to
the defendant’s contacts with the forum.” Ford, 141 S. Ct.
at 1025 (citation and internal quotation marks omitted).
Because Ford had conceded that it had purposefully availed
itself of the privilege of doing business in the forum state,
14        LNS ENTERS V. CONTINENTAL MOTORS

the case turned on whether the second prong was also
satisfied. Ford argued that the second prong mandates that
“jurisdiction attaches only if the defendant’s forum conduct
gave rise to the plaintiff’s claims.” Id. at 1026 (internal
quotation marks omitted) (emphasis in original). The Court
rejected this formulation of the analysis. It explained that
the phrase “arise out of” indicates a causal link, but that “the
back half, after the ‘or’”—and in particular, the phrase
“relates to”—“contemplates that some relationships will
support jurisdiction without a causal showing.” Id.

    The Supreme Court cautioned, however, that this “does
not mean anything goes.” Id. The phrase “relate to” still
“incorporates real limits, as it must to adequately protect
defendants foreign to a forum.” Id. By way of example, the
Court emphasized that, in World-Wide Volkswagen, it had
“contrasted [Seaway’s] position to that of two other
defendants—Audi, the car’s manufacturer, and Volkswagen,
the car’s nationwide importer”—because “Audi[’s] and
Volkswagen’s business deliberately extended into
Oklahoma,” such that “Oklahoma’s courts could hold the
companies accountable for a car’s catching fire there—even
though the vehicle had been designed and made overseas and
sold in New York.” Id. at 1027. A corporation deliberately
extends its business into a forum when it has “continuously
and deliberately exploited [a State’s] market” for the
corporation’s products. Id. (quoting Keeton v. Hustler Mag.,
Inc., 465 U.S. 770, 771 (1984)). Such a deliberate extension
to the Oklahoma market put Audi and Volkswagen on “clear
notice of its exposure in that State to suits arising from local
accidents involving its cars.” Id. (internal quotation marks
omitted).

    The Supreme Court went on to apply this logic to Ford.
It emphasized that the litigation was related to Ford’s
          LNS ENTERS V. CONTINENTAL MOTORS                  15

contacts with Montana and Minnesota so as to subject Ford
to jurisdiction in those states because “Ford had
systematically served a market in Montana and Minnesota
for the very vehicles that the plaintiffs allege malfunctioned
and injured them in those States.” Id. at 1028.

D. Plaintiffs failed to establish personal jurisdiction over
   Continental and Textron

    We now apply the personal-jurisdiction caselaw to the
case before us. “If the court determines that it will receive
only affidavits”—as it did here—a plaintiff bears the burden
of making “only a prima facie showing of jurisdictional facts
through the submitted materials in order to avoid a
defendant’s motion to dismiss.” Data Disc v. Sys. Tech.
Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Plaintiffs
failed to meet their burden to establish that Continental has
sufficient minimum contacts with Arizona to subject it to
jurisdiction in the forum. And although the record shows
that Textron has some contact with Arizona, Plaintiffs failed
to establish that their claim arises out of or relates to that
contact.

   1. Plaintiffs failed to establish that Continental has
      sufficient minimum contacts with Arizona to
      subject it to jurisdiction in the forum

     We first examine the record as it pertains to the contacts
between Continental and Arizona. Many of the allegations
in the complaint pertain to Continental’s nationwide contacts
rather than Continental’s contacts with Arizona specifically.
For instance, the complaint alleges that “[a]t all times
relevant herein, Continental Motors Group Limited, was
engaged in the design, manufacture, and distribution and
testing of aircraft engines include[ing] the engine used on the
subject aircraft.” It also alleges that Continental issued a
16         LNS ENTERS V. CONTINENTAL MOTORS

critical    service   bulletin,    “which    included        the
repair/replacement of the oil cooler cross fitting . . . [, and]
states that Continental is aware of some occurrences where
a loss of engine oil resulted from a fractured nipple fitting
between the cross fitting and oil cooler.”

    These allegations are clearly insufficient to render
Continental subject to personal jurisdiction in Arizona
because they do not demonstrate that Continental
purposefully availed itself of the privilege of doing business
in Arizona. See J. McIntyre Mach., Ltd. v. Nicastro,
564 U.S. 873, 877 (2011) (reversing the Supreme Court of
New Jersey’s decision that “concluded that a British
manufacturer of scrap metal machines was subject to
jurisdiction in New Jersey, even though at no time had it
advertised in, sent goods to, or in any relevant sense targeted
the State”).

    In their appellate briefing, Plaintiffs attempt to provide a
more specific connection between Defendants and Arizona
by alleging that Defendants “advertise their products,
services, and after-market parts and accessories to owners,
operators, enthusiasts, service and maintenance repair shops
and Fixed-Base Operators (‘FBO’) in Arizona.” But this
allegation fails to establish jurisdiction for two reasons:
First, it is not properly before us because the allegation is not
among “the original papers and exhibits filed in the district
court” or in “the transcript of proceedings.” See Fed. R.
App. P. 10(a). Second, even if the allegation were properly
before us, Continental’s declaration directly refutes
Plaintiffs’ contention by stating that Continental has “not
create[d] a marketing strategy for the Subject Engine in the
State of Arizona or directed specifically to Arizona
residents.” We cannot, for the reasons explained above,
“assume the truth of allegations in a pleading which are
           LNS ENTERS V. CONTINENTAL MOTORS                    17

contradicted by affidavit.”       Data Disc, Inc., 557 F.2d
at 1285.

     Plaintiffs also argue that Continental is subject to
personal jurisdiction in Arizona because Continental’s
website lists four official repair and installation shops
located in Arizona. Although Plaintiffs failed to make this
allegation in their complaint, we will consider the point
because the district court directly addressed the argument in
its opinion. See Fed. R. App. P. 10(a).

    The district court concluded that “Plaintiff’s [] assertion,
that [Continental’s] website describing its Arizona shops
creates personal jurisdiction, . . . is . . . unappealing” because
a “universally accessible website where anyone can access
information about its service centers does not show it
purposefully availed itself here.” We agree that the mere
existence of a “passive website” maintained by Continental
is insufficient to render the company subject to personal
jurisdiction in the absence of other contacts. See Pebble
Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006).
But—in the context of this appeal, at least—Plaintiffs’
argument appears to be that Continental’s operation of repair
shops in Arizona supplies the necessary minimum contacts
with the forum here, not merely Continental’s maintenance
of a website.

    This argument fails for two reasons. First, the record
establishes that Continental is not authorized to do business
in Arizona, has no offices or employees in Arizona, and
owns no property in the state. This part of the record
corroborates a contention that Continental makes in its
appellate brief: that these repair shops are “third-party
mechanics” that are “unaffiliated” with Continental. The
Supreme Court’s decision in Bristol-Myers Squibb Co. v.
Superior Court, 137 S. Ct. 1773 (2017), is instructive on this
18        LNS ENTERS V. CONTINENTAL MOTORS

point. One of the plaintiffs’ arguments in that case was that
Bristol-Myers had contracted with a California company to
distribute the drug in question. Id. at 1783. The Court
concluded that this argument was insufficient to render
Bristol-Myers subject to jurisdiction in California because a
defendant’s “relationship with a . . . third party, standing
alone[,] is an insufficient basis for jurisdiction.” Id.
(quoting Walden v. Fiore, 571 U.S. 277, 286 (2014)).
Plaintiffs in the present case have failed to establish anything
more than a third-party relationship between Continental and
the four service centers.

    Second, even assuming that Plaintiffs could establish
that Continental did operate those repair centers, plaintiffs
have not established that their injuries in this case arise out
of or relate to Continental’s contacts with the forum.
Plaintiffs do not allege that any of these repair shops worked
on the engine in Plaintiffs’ aircraft or the type of engine at
issue in this case. The existence of these four repair shops,
without more, is insufficient to show that Continental
“continuously and deliberately exploited” Arizona’s market
with respect to the specific type of engine at issue. See Ford,
141 S. Ct. at 1027 (quoting Keeton, 465 U.S. at 771). In
Ford, Ford not only had dozens of dealerships that
performed maintenance on the types of vehicles at issue in
the suits, but Ford also extensively marketed and sold those
types of vehicles in the forum states. There is no indication
that Continental advertised, sold, or serviced the type of
Continental engine at issue here in Arizona, much less to the
extreme degree that Ford advertised, sold, and serviced its
vehicles in Montana and Minnesota. See id. at 1028. Given
that there are no material contacts that Plaintiffs have put
into the record, Continental’s alleged contacts with Arizona
are inadequate to render Continental subject to jurisdiction
in Arizona.
          LNS ENTERS V. CONTINENTAL MOTORS                   19

   2. Plaintiffs have failed to establish that their claim
      arises out of or relates to Textron’s contact with
      Arizona

     We now turn to the record as it pertains to the one contact
between Arizona and Textron. Textron did not itself
manufacture, design, or service the plaintiffs’ aircraft in
Arizona (or anywhere), thus making clear that plaintiffs’
claim does not “arise out of” any Textron contacts in
Arizona. In its affidavit, Textron did acknowledge that it
maintains a single service center in Arizona. But this contact
is insufficient to render Textron subject to jurisdiction in
Arizona because, even if we were to assume that Textron
purposefully availed itself of the privilege of doing business
in Arizona, the record does not establish that the instant
litigation “relate[s] to” this contact, for two independent
reasons. See Ford, 141 S. Ct. at 1025.

    First, based on extensive marketing and distribution,
“Ford had systematically served a market in Montana and
Minnesota for the very vehicles that the plaintiffs allege
malfunctioned and injured them in those States,” id.,
whereas Textron’s contacts with Arizona with respect to the
model of Columbia aircraft at issue are in no sense
comparable. There is no allegation in this case that
Textron’s single Arizona service center ever serviced
Plaintiffs’ aircraft, nor is there any indication that this
service center even services the same type of Columbia
aircraft at issue in this case. The Supreme Court repeatedly
emphasized in Ford that Ford had advertised, sold, and
maintained the precise vehicles at issue in the case—the
Ford Crown Victoria and Ford Explorer—in the relevant
jurisdictions. Id. at 1028. The Court explicitly noted that it
was cabining Ford only to those circumstances in which the
same model of the product at issue was “advertised, sold, and
20         LNS ENTERS V. CONTINENTAL MOTORS

serviced” by the defendant. Id. (noting that the opinion did
not address a case in which Ford marketed these particular
models “in only a different State or region.”).

    Second, even if the service center serviced the type of
aircraft at issue, the record establishes that Textron is
unrelated to Columbia (the company that designed,
manufactured, and sold Plaintiffs’ aircraft). Textron’s only
connection to Columbia is through Cessna, which acquired
some of Columbia’s assets in 2007 and itself became a
subsidiary of Textron in 2014. Textron had no “fair
warning” that it could be hauled into court in Arizona
because of its potential capacity to service certain types of
Columbia planes with which it had no other connection. Id.
It further points out that Cessna assumed only specific
Columbia liabilities based on certain express written aircraft
warranties, and Plaintiffs do not argue that their claims fall
within these warranties. Indeed, Plaintiffs’ counsel at oral
argument acknowledged that, under the record as it now
stands, Plaintiffs have not demonstrated sufficient contacts
as to Textron so as to establish personal jurisdiction under
Ford.

E. The district court did not abuse its discretion in
   denying Plaintiffs’ request for jurisdictional
   discovery

    Finally, we turn to the district court’s denial of Plaintiffs’
discovery request.        Jurisdictional discovery “should
ordinarily be granted where pertinent facts bearing on the
question of jurisdiction are controverted or where a more
satisfactory showing of the facts is necessary.” Laub v. U.S.
Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir. 2003)
(citation and internal quotation marks omitted). But a mere
“hunch that [discovery] might yield jurisdictionally relevant
facts,” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir.
          LNS ENTERS V. CONTINENTAL MOTORS                  21

2008), or “bare allegations in the face of specific denials,”
Terracom v. Valley Nat’l Bank, 49 F.3d 555, 562 (9th Cir.
1995) (citation omitted), are insufficient reasons for a court
to grant jurisdictional discovery.

    Plaintiffs’ reasons for requesting jurisdictional discovery
were very broad and encompassed Plaintiffs’ “belie[f] . . .
that [Defendants] ha[ve] substantial contacts in Arizona.”
The district court specifically requested during oral
argument that Plaintiffs identify what they thought they
could achieve through jurisdictional discovery.

    Counsel for Plaintiffs responded by explaining the
importance of “look[ing] into whether there are more
contacts with Arizona than provided for in the affidavits.”
Plaintiffs’ counsel went on to state “I think it’s going to be
much more informative for both the parties and the Court if
that discovery is allowed” because, although neither the
aircraft nor the engine were manufactured or sold in Arizona,
these facts do not “mean that those defendants don’t sell
other aircraft and other engines and other deicing systems in
Arizona, and also maintain those products in the state of
Arizona.”

    The district court denied Plaintiffs’ request for
jurisdictional discovery because “Defendants have already
specifically rebutted Plaintiffs’ unsupported jurisdictional
allegations and arguments.” It noted that Plaintiffs sought
jurisdictional discovery “without providing any affidavit or
evidence substantiating their requests or describing with any
precision how such discovery could be helpful to the Court.”

    On appeal, Plaintiffs emphasize that they need
jurisdictional discovery so that they can “confirm the extent
of Respondents’ sales, advertisements, and affiliations with
service and installation shops in the forum state” through
22        LNS ENTERS V. CONTINENTAL MOTORS

depositions of the affiants who provided the affidavits. But
given the preceding analysis, we conclude that Plaintiffs’
request for discovery amounts to a mere “hunch that
[discovery] might yield jurisdictionally relevant facts.”
Boschetto, 539 F.3d at 1020. Plaintiffs have not provided
any information to support a contrary conclusion.

     Nor are we persuaded by the Plaintiffs’ citation to a
recent decision from a North Carolina court finding personal
jurisdiction over Continental in North Carolina. See Cohen
v. Continental Motors, Inc., 864 S.E.2d 816 (N.C. Ct. App.
2021). Cohen involved facts far more connected to the
forum state; specifically, a Continental distributor that sold
a Continental part in North Carolina, where it was installed
in decedents’ plane in North Carolina by a third-party
Continental “subscriber” service center, that paid
Continental a subscription fee for Continental publications
and used those publications in connection with servicing
decedents’ aircraft. Id. at 818–20, 826–27. Plaintiffs have
not identified any comparable connections to Arizona here
that would cause us to conclude that the district court abused
its discretion in not allowing additional discovery.

                   III. CONCLUSION

   For all of the reasons set forth above, we AFFIRM the
judgment of the district court.